Citation Nr: 1526676	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from September 1946 to August 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis Missouri.

The Board remanded this matter in June and September 2014 and February 2015 for additional development.  All development has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1. Service treatment records do not reveal any complaints of, treatment for, or diagnosis of hearing loss or tinnitus during active duty service. 

2. A July 2014 VA examination reveals a current hearing loss disability which the Veteran reports had its onset when he was 50 years old; he reported a 10 to 15 year history of symptoms of tinnitus at the same examination. 

3. There is no probative evidence which links the Veteran's current hearing loss or tinnitus to any period of active military service. 

4. Hearing loss and tinnitus were not manifest within the first year of the Veteran's separation from active duty in 1948.

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in September 2007 that fully addressed all notice elements and was sent prior to the initial rating decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in July 2014.  In the opinion, the examiner addressed the Veteran's military occupational specialty, "clerk", but did not address the Veteran's contention that he was exposed to machine gun fire on the firing range for one week during service without hearing protection.  The Board found this opinion inadequate and remanded for an addendum opinion addressing whether the Veteran's hearing loss and tinnitus were in any way related to his exposure to machine gun fire during service.

An addendum opinion was provided in October 2014.  However, the reviewing examiner did not adhere to the remand instructions.  She stated that the Veteran "never reported any noise exposure from a machine gun until after his denial of hearing loss and tinnitus."  In fact, the Veteran made this contention in his original claim and in his notice of disagreement with the October 2012 rating decision.  Furthermore, the Board had already found the Veteran competent to report having been exposed to machine gun fire during service.  See September 2014 Remand.  Yet in her analysis, the reviewing examiner did not consider whether the Veteran's exposure to gun fire was related to his current hearing loss and tinnitus.  Thus, the Board found the addendum opinion inadequate for rating purposes and remanded the matter for an additional opinion.  

In the February 2015 remand, the Board asked the examiner to address the Veteran's lay statements, including his claim for service connection, which indicate that he was exposed to machine gun fire on the firing range for one week during service without hearing protection.  The examiner was also to consider VA Training Letter 10-02 which provides that the two most common causes for sensorineural hearing loss (SNHL) are presbycusis (age-induced hearing loss) and noise-induced hearing loss (caused by exposure to excessive noise.  SNHL is usually characterized by hearing loss at the higher frequencies (3,000 to 6,000 Hz).  The examiner was again asked to provide etiology opinions for bilateral hearing loss and tinnitus.  

In April 2015, the examiner considered the Veteran's lay statements again and indicated that her opinion remained unchanged.  As it appears that the examiner fully considered all of the evidence and provided an opinion supported by adequate rationale, the Board finds that the April 2015 VA opinion adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  On his claim form, the Veteran stated that during service, he spent one week on the firing range until he was switched to clerk duties.  He had no ear protection and has had ringing in his ears ever since.  He contends that his ears were damaged by acoustic trauma during service.

First, the Board observes that the Veteran has a hearing loss disability for VA purposes.  His VA examination in July 2014 revealed that each auditory threshold at 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 65 decibels or greater in the right ear and 55 decibels or greater in the left ear.  As such, his hearing loss meets the threshold for consideration of VA compensation under 38 C.F.R. § 3.385.  The question remains as to whether there is a nexus between the current hearing loss and tinnitus and his period of service.

Service personnel records indicate that the Veteran's military occupational specialty (MOS) was "clerk" or "clerk typist".  Service treatment records show that the Veteran's hearing was not tested at entrance to service.  At separation from service, his spoken voice testing was normal in both ears.  The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Board finds that the spoken voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Particularly in light of the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for hearing loss disability after service, the service examiners' indications that the spoken voice tests showed normal hearing at service separation is of little probative value.

As discussed above, the Veteran was provided a VA examination in July 2014.  Addendum opinions were provided in October 2014 and April 2015.  During the examination, the Veteran reported that his hearing loss started when he turned 50 years old.  He reported that his tinnitus began 10 to 15 years ago.  He stated that the tinnitus is so infrequent that he does not know how often it occurs or how long it lasts.  In the April 2015 addendum opinion, the examiner took into consideration all of the medical evidence, service treatment and personnel records, and the Veteran's statements and she affirmed her prior finding of no nexus between either disability and service.  The examiner stated that after reviewing all information again, her opinion did not change even when considering the Veteran's lay statements alleging exposure to machine gun fire for one week during service without hearing protection.  She copied her opinion from October 2014.  In October 2014, the examiner observed that service treatment records were negative for complaints of hearing loss or tinnitus and that his MOS was clerk.  She noted that by his own admission, he was not exposed to noisy activities.  Teletype machines and copy machines are not noisy machines and do not exceed 90dbA for 8+ hours per day requiring the use of hearing protection.  Further, he denied the onset of hearing problems until 30 years after leaving the military and found that research does not support the concept of delayed onset of hearing loss (IOM study, 2005).  The examiner indicated that his Virtual VA file was negative for any documents supporting his claim for hearing loss or tinnitus.  Per June 2010 VA treatment notes, the Veteran first sought treatment for hearing loss around 2005 which is more than 55 years after military service.  She opined that if hearing loss or tinnitus was truly related to military service, it stands to reason the Veteran would have sought treatment for the conditions significantly sooner than he did.  Given that military records were negative for hearing loss or tinnitus, the Veteran denied the onset of the conditions until 30 years following military service and did not seek treatment until 55 years after the service, and his MOS was a clerk which is not noisy, she opined that hearing loss and tinnitus are not at least as likely as not related to military service or one week of military gunfire.

The Board has considered the Veteran's lay statements regarding in-service acoustic trauma and the manifestation of his symptoms.  The Veteran is competent to report having been exposed to machine gun fire during service.  He is also competent to report that he has had ringing of his ears since service.  However, he is not competent to indicate whether he has a hearing loss disability for VA purposes as a result of the in-service acoustic trauma or whether any hearing loss disability is related to service.  Regarding the Veteran's allegations of having had ringing of his ears since service, the Board finds his statements not credible.  Per the July 2014 examination report, the Veteran indicated that his tinnitus started 10 to 15 years ago and was so infrequent that he does not know how often it occurs or could not determine when he had it last.  Accordingly, the Board finds his assertion of having had tinnitus since service not credible.

The preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  There is no evidence of complaints of, treatment for, or diagnosis of hearing loss or tinnitus during the Veteran's period of service.  There is no evidence linking the Veteran's hearing loss or tinnitus to any acoustic trauma in service.  Further, there is no evidence that either condition manifested within one year of separation from service.  The only probative medical opinion of record indicates that the Veteran's hearing loss and tinnitus are not related to military service.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


